Citation Nr: 0425525	
Decision Date: 09/16/04    Archive Date: 09/23/04

DOCKET NO.  04-23 68A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to waiver of recovery of overpayment of non-
service-connected disability pension benefits in the original 
calculated amount of $7,458.00.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel




INTRODUCTION

The veteran had active service from December 1941 to December 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 decision by the 
Committee on Waivers and Compromises (Committee) at the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas.  A motion to advance this case on 
the Board's docket has been granted under the authority of 38 
U.S.C.A. § 7102(a) (West 2002) and 38 C.F.R. § 20.900(c) 
(2003).

The Board notes that during the pendency of this appeal, the 
veteran's spouse (appellant) has been appointed as the 
veteran's guardian.  In July 2004, the appellant cancelled a 
request for a central office Board hearing to be held in 
Washington, DC.  Therefore, the hearing request is considered 
withdrawn.  


FINDINGS OF FACT

1.  The RO established the veteran's eligibility for non-
service-connected disability pension benefits in a June 2002 
rating decision, effective from August 1, 2001.  

2.  Correspondence at the time of the initial award, as well 
as subsequent notices, advised the veteran that pension 
benefits were based on all countable income and that he was 
responsible for immediately reporting changes in income or 
net worth.  The letter specified the income figures for the 
veteran and his spouse that it had used to calculate the 
amount of his monthly pension payments.

3.  In March 2003, the appellant provided information showing 
that the veteran had $200,000.00 in an interest bearing bank 
account.  The RO retroactively adjusted the pension benefits 
to $0.00 monthly effective August 2001, resulting in an 
overpayment in the calculated amount of $7,458.00.  

4.  There is no evidence of fraud, misrepresentation, or bad 
faith.  

5.  Recovery of the overpayment would not be against equity 
and good conscience.   


CONCLUSION OF LAW

The criteria for waiver of recovery of overpayment of non-
service-connected disability pension benefits in the original 
calculated amount of $7,458.00 have not been met.  38 
U.S.C.A. § 5302(a) and (c) (West 2002); 38 C.F.R. §§ 1.962, 
1.965 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. 
(West 2002), is not applicable to claims for waiver of 
recovery of overpayments.  Barger v. Principi, 16 Vet. App. 
132, 138 (2002).  Thus, any discussion as to VCAA compliance 
is not required.  

Factual Background

In  June 2002, the RO notified the veteran that it had 
granted entitlement to nonservice-connected pension, but 
informed him that his family income exceeded the limit for a 
veteran and a spouse.  For VA purposes, the veteran's annual 
income was $18,732.00 based on $12,416.00 for the veteran's 
Social Security income and $5,316.00 for his spouse's Social 
Security income.

In a June 2002 rating decision, the RO determined that the 
veteran was entitled to monthly pension benefits.  After 
deducting the veteran's medical expenses of $4,400.00, from 
the annual Social Security benefits, which totaled 
$18,224.00, the RO determined that the veteran's countable 
family income was $15,409.00.  According to the RO's June 
2002 letter, the veteran and his spouse had no annual 
earnings, annual retirement, or annual income from other 
sources.  

The RO advised the veteran that it was his responsibility to 
notify the RO immediately if there was, among other things, a 
change in family income from sources such as Social Security 
benefits, bank accounts, investments, and/or real estate.

The appellant submitted the veteran's Improved Pension 
Eligibility Verification Report (EVR) in March 2003, which 
showed that the veteran and the appellant continued to 
receive no income.  The veteran's spouse reported that the 
veteran earned $3,392.00 in total interest and dividends in 
2002 and 2003.  The appellant listed that the veteran also 
had $200,000.00 in an interest bearing bank account.  The 
appellant spouse reported that she had $2,500.00 in stocks 
and bonds.

By letter dated in October 2003, the RO advised the appellant 
that the current reported net worth, listed as $202,700.00, 
exceeded the limits for pension benefits.  Pension benefits 
were suspended pending receipt of this information.  

The appellant's November 2003 reply letter stated that the 
veteran's service officer incorrectly completed the income 
data on the application.  The appellant maintained that this 
was a mistake on the service officer's part that was 
completely unintentional.  The appellant stated that it would 
be a hardship for her and the veteran to reimburse VA for the 
overpayment.

By decision issued in February 2004, the Committee notified 
the appellant that the non-service-connected pension benefits 
were adjusted to $0.00 effective August 2001 based on the 
reported net worth.  It related that, because of the change 
in pension benefits, an overpayment had been created.  The 
letter again advised that it was a claimant's responsibility 
to notify the RO immediately if there was, among other 
things, a change in family income from sources such as 
earnings or Social Security benefits.  VA sent the veteran 
notice of overpayment in the amount of $7,458.00.  

The RO received the appellant's notice of disagreement for 
waiver of recovery of the overpayment in March 2004.  The 
appellant indicated that repaying the debt would create a 
hardship.  She also again explained that she did not 
intentionally attempt to mislead VA and that she should not 
be held responsible because someone else incorrectly 
completed the application.  She added that they receive 
$100.00 per month for the rental of a trailer, which she had 
forgotten to include previously.  

The appellant timely perfected an appeal of the Committee's 
decision.  

Analysis

There shall be no recovery of overpayments of VA benefits if 
it is determined that recovery would be against equity and 
good conscience.  38 U.S.C.A. § 5302(a) (West 2002); 38 
C.F.R. § 1.962 (2003).  The standard "equity and good 
conscience" will be applied when the facts and circumstances 
in a particular case indicate a need for reasonableness and 
moderation in the exercise of the Government's rights.  The 
decision reached should not be unduly favorable or adverse to 
either side.  The phrase "equity and good conscience" means 
arriving at a fair decision between the veteran and the 
Government.  In making this determination, consideration is 
given to the following elements, which are not intended to be 
all-inclusive: (1) Fault of the debtor.  Where actions of the 
debtors contribute to the creation of the debt.  (2) Undue 
hardship.  Whether collection would deprive the debtor or 
family of basic necessities.  (3)  Defeat the purpose.  
Whether withholding of benefits or recovery would nullify the 
objective for which benefits were intended.  (4)  Unjust 
enrichment.  Failure to make restitution would result in 
unfair gain to the debtor.  (5)  Changing position to one's 
detriment.  Reliance on VA benefits results in relinquishment 
of a valuable right or incurrence of a legal obligation.  
38 C.F.R. § 1.965.  

Any indication of fraud, misrepresentation, or bad faith on 
the part of any person having an interest in waiver of 
recovery of the overpayment will preclude waiver.  38 
U.S.C.A. § 5302(c); 38 C.F.R. §§ 1.962(b), 1.965(b).

Initially, the Board finds no evidence of fraud, 
misrepresentation, or bad faith that would preclude waiver.  
Id.  The evidence does not demonstrate that the appellant 
intentionally misrepresented or omitted the veteran's 
earnings.  Her statement to the effect that the initial 
report of their reported net worth was a mistake is credible.  
The Board also notes that, the appellant volunteered 
information about the amount of money in an interest bearing 
account in the March 2003 Financial Status report.  
Therefore, the Board must determine whether recovery of the 
overpayment of non-service-connected disability pension 
benefits would be against equity and good conscience.    

First, the appellant is clearly at fault in the creation of 
the debt.  Although she contends that she did not know that 
the representative did not include all of their assets on the 
application, the initial June 2002 award letter explained 
that pension was dependent on countable income and set forth 
the specific countable income findings, bank accounts and 
real estate, in determining his pension rate.  The letter 
also advised the veteran of his responsibility to immediately 
report changes or errors in income.  The appellant's failure 
to follow the instructions in the VA correspondence or insure 
that the information in the financial status report was 
correct does not absolve her of the legal responsibilities 
described therein.  

Second, the evidence of record does not demonstrate that 
collection of the overpayment debt would deprive the veteran 
and the appellant of the basic necessities of life.  Using 
the most current information, the evidence shows that the 
veteran and the appellant had assets of $202,700.00, debts of 
$5,600.99, monthly income of $5,5038.40, and monthly expenses 
of $736.58.  Their net worth is $202,700.00.  Thus, the Board 
finds that the veteran has sufficient assets to enable 
repayment of the debt to VA without resulting in deprivation 
of basic necessities.  
 
Moreover, the Board finds that recovery of the overpayment 
would not nullify the objective for which benefits were 
intended.  The amount of non-service-connected disability 
pension benefits paid to a veteran is the difference between 
the actual countable annual income the maximum annual income.  
Thus, benefits are intended ensure that a veteran has a 
certain level of annual income.  In this case, the veteran 
was already in receipt of income in excess of the maximum 
level.  Therefore, recouping the funds previously paid does 
not defeat the purpose of awarding pension benefits.  In that 
same vein, the Board finds that waiving recovery and allowing 
the veteran to retain the benefits pain would result in 
unfair gain.  Finally, the Board finds no indication or 
allegation that the veteran relied on VA non-service-
connected pension benefits with consequent relinquishment of 
a valuable right or incurrence of a legal obligation.  

In conclusion, the Board finds that recovery of the 
overpayment of VA non-service-connected pension benefits 
would not be against equity and good conscience.  38 U.S.C.A. 
§ 5302(a); 38 C.F.R. § 1.962.  Therefore, waiver of recovery 
of the overpayment is denied.  











ORDER

Waiver of recovery of non-service-connected disability 
pension benefits in the original calculated amount of 
$7,458.00 is denied.   



	                     
______________________________________________
	MARK W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



